 



Exhibit 10.2
May 5, 2006
Malcolm Persen
Chief Financial officer
          Re: Your Change in Control Agreement
Dear Malcolm:
Upon execution by you, this letter will constitute your Change in Control
Agreement (“Agreement”) with Radyne ComStream Inc., (the “Company”).

1.   Term. This Agreement will become effective May 13, 2005 and will terminate
when you terminate your employment with the Company.   2.   Termination in
Connection with a Change in Control. In the event of a Change of Control (as
defined in the Company’s Long-Term Incentive Plan, a copy of which definition is
attached), you will be entitled to receive the following:

  (a)   Immediately prior to the effective date of a Change of Control, all
stock options granted to you and not otherwise vested shall vest and become
exercisable by you for a minimum of 90 days (or, if longer, the term thereof) so
that you may participate in the Change of Control transaction to the fullest
extent feasible, provided, however, that if the acceleration of your options
would cause a charge to the Company’s earnings, then at the Company’s option it
may offer you a consulting position for the term of your options during which
your options would continue to vest;     (b)   Upon any termination of your
employment after a Change of Control, for a period of eighteen months from the
date of your termination, the Company will pay for the COBRA benefits due you;  
  (c)   If you are terminated without Cause (as defined in the attachment), or
you resign for Good Reason (as set forth in the attachment) within the first
twenty-four (24) months following the Change in Control, upon such event you
shall be paid in a lump sum an amount equal to two times your current salary
from the Company;

 



--------------------------------------------------------------------------------



 



  (d)   Upon a Change in Control, funds sufficient to satisfy your Change of
Control payments in (b) or (c) above shall be deposited into a trust account
maintained by a major financial institution and shall be paid to you upon your
written notice to the Trustee to the effect that you have been terminated
without Cause or you have resigned for Good Reason. The Company shall not have
the ability to prevent such payment from the trust upon your notice, but shall
have the right to dispute your termination as provided in Section 8 below, and
pursue all other available remedies;     (e)   To the extent that the benefits
provided to you upon a Change in Control would exceed the amount deductible
pursuant to Section 280G of the Internal Revenue Code (or any successor law), or
the rules and regulations thereunder, and thereby result in an excise tax
payable by you, then at least 30 days prior to the due date of any such tax, the
Company shall pay you an amount equal to the tax (together with any tax on such
payment).

3.   Covenant Not to Compete.       (a) For a period of 1 year from any
termination of your employment, (or, if later, upon conclusion of your service
as a consultant), you shall not, directly or indirectly, for your own benefit or
for, with or through any other individual, firm, corporation, partnership or
other entity, whether acting in an individual, fiduciary or other capacity, own,
manage, operate, control, advise, invest in (except as a 1% or less shareholder
of a public company), loan money to, or participate or assist in the ownership,
management, operation or control of or be associated as a director, officer,
employee, partner, consultant, advisor, creditor, agent, independent contractor
or otherwise with, or acquiesce in the use of your name by, any business
enterprise that is in direct competition with the Company or any subsidiary
within the United States of America or any other country that the Company
conducts business at the time of your termination.       (b) In addition to the
foregoing, at all times during the period of your employment and for 1 year
after any termination thereof (or, if later, upon conclusion of your services as
a consultant), you will not, directly or indirectly (as described above), for
your benefit or for, with or through any business, hire, employ, solicit, or
otherwise encourage or entice any of the Company’s (or subsidiary’s) employees
or consultants to leave or terminate their employment with the Company.      
(c) You and the Company consider the restrictions contained in subparagraphs
(a) and (b) above to be reasonable for the purpose of preserving the Company’s
proprietary rights and interests. If a court makes a final judicial
determination that any such restrictions are unreasonable or otherwise

2



--------------------------------------------------------------------------------



 



    unenforceable against you, you and the Company hereby authorize such court
to amend this Agreement so as to produce the broadest, legally enforceable
agreement, and for this purpose the restrictions on time period, geographical
area and scope of activities set forth in subparagraphs (a) and (b) above are
divisible; if the court refuses to do so, you and the Company hereto agree to
modify the provisions held to be unenforceable to preserve each party’s
anticipated benefits thereunder to the maximum extent legal.       (d) You
acknowledge and agree that the Company’s remedies at law for breach or
threatened breach of any of the provisions of this Paragraph would be
inadequate. Therefore, you agree that in the event of a breach or threatened
breach by you of the provisions in this Paragraph, the Company shall be entitled
to, in addition to its remedies at law and without posting any bond, equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction, or any other equitable remedy that may then
be available.   4.   Personal Rights and Obligations. This Agreement and all
rights and obligations hereunder are personal and shall not be assignable by
either you or the Company except as provided in this subparagraph, and any
purported assignment in violation thereof shall be null and void. Any person,
firm or corporation succeeding to the business of the Company by merger,
consolidation, purchase of assets or otherwise, shall assume by contract or
operation of law the obligations of the Company hereunder and in such a case you
shall continue to honor this Agreement with such business substituted for the
Company as the employer.   5.   Notices. Any notice, election or communication
to be given under this Agreement shall be in writing and delivered in person or
deposited, certified or registered, in the United States mail, postage prepaid,
addressed as follows:

         
 
  If to the Company:   Radyne ComStream Inc.
 
      3138 East Elwood Street
 
      Phoenix, Arizona 85034
 
      Attn: Chief Executive Officer
 
       
 
  If to you:   Malcolm Persen
 
      5014 E Desert Park Lane
 
      Paradise Vally, AZ 85253

or to such other addresses as the Company or you may from time to time designate
by notice hereunder. Notices will be effective upon delivery in person

3



--------------------------------------------------------------------------------



 



      or upon receipt of any facsimile or e-mail, or at midnight on the fourth
business day after the date of mailing, if mailed.   6.   Entire Agreement.
Except for any confidentiality agreement, option grants or Company plans or
policies, to which you are subject, this Agreement constitutes and embodies the
full and complete understanding and agreement of the Company and you with
respect to your employment by the Company and supersedes all prior
understandings or agreements whether oral or in writing. This Agreement may be
amended only by a writing signed by you and the Company. This Agreement may be
executed in any number of counterparts, each of which will be considered a
duplicate original.   7.   Binding Nature of Agreement. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns and shall be binding upon you, your heirs and legal representatives.  
8.   Arbitration. Any controversy relating to this Agreement or relating to the
breach hereof shall be settled by arbitration conducted in Phoenix, Arizona in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The award rendered by the arbitrator(s) shall be
final and judgment upon the award rendered by the arbitrator(s) may be entered
upon it in any court having jurisdiction thereof. The arbitrator(s) shall
possess the powers to issue mandatory orders and restraining orders in
connection with such arbitration. The expenses of the arbitration shall be borne
by the losing party unless otherwise allocated by the arbitrator(s). This
agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law. During the continuance of any arbitration proceedings, the
parties shall continue to perform their respective obligations under this
Agreement. Nothing in this Agreement shall preclude the Company or any affiliate
or successor from seeking equitable relief, including injunction or specific
performance, in any court having jurisdiction, in connection with the
non-compete provisions herein and any obligations of confidentiality.   9.  
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Arizona.   10.   Withholding and Release. You
acknowledge and agree that payments made to you hereunder may be subject to
taxes and withholding. You further acknowledge and agree that payment of any of
the benefits to be provided to you under this Agreement following any
termination of your employment is subject to:       (a) your compliance with
your agreements hereunder, including in particular the non-competition
provisions of Paragraph 3,

4



--------------------------------------------------------------------------------



 



    (b) any reasonable and lawful policies or procedures of the Company relating
to employee severances; and       (c) the execution and delivery by you of a
release reasonably satisfactory to the Company of any and all claims that you
may have against the Company or related persons, except for (i) the continuing
obligations provided herein, and (ii) for any continuing obligations of
indemnification due you as an officer or director (or a former officer or
director).

     
 
  Very truly yours,
 
   
 
  /s/ Robert C. Fitting
 
  Robert C. Fitting
Chief Executive Officer
ACCEPTED:
   
 
   
/s/ Malcolm C. Persen
Malcolm C. Persen
   
 
   
Date:May 5, 2006
   

5



--------------------------------------------------------------------------------



 



Definitions
      “Cause” means in the event that you, in the reasonable judgment of the
Board:
     (1) materially breach this Agreement;
     (2) fail to follow any reasonable and lawful direction of the Board of
Directions of the Company or materially violate any reasonable rule or
regulation established by the Company from time to time regarding conduct of its
business;
     (3) engage in any act of dishonesty with respect to the Company;
     (4) engage in criminal conduct (whether related to or not related to your
employment); or
     (5) fail to perform your duties satisfactorily.
      “Change of Control” means any of the following:
     (1) any merger of the Company in which the Company is not the continuing or
surviving entity, or pursuant to which Stock would be converted into cash,
securities, or other property other than a merger of the Company in which the
holders of the Company’s Stock immediately prior to the merger have the same
proportionate ownership of beneficial interest of common stock or other voting
securities of the surviving entity immediately after the merger;
     (2) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of assets or earning power aggregating more than
50% of the assets or earning power of the Company and its subsidiaries (taken as
a whole), other than pursuant to a sale-leaseback, structured finance or other
form of financing transaction;
     (3) the shareholders of the Company approve any plan or proposal for
liquidation or dissolution of the Company;
     (4) any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act), other than any current shareholder of the Company or affiliate
thereof or any employee benefit plan of the Company or any subsidiary of the
Company or any entity holding shares of capital stock of the Company for or
pursuant to the terms of any such employee benefit plan in its role as an agent
or trustee for such plan, shall become the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of 50% or more of the Company’s
outstanding Stock; or
     (5) during any two-year period, individuals who at the beginning of such
period do not constitute a majority of the Board at the end of that period,
excluding any new director approved by a vote of at least two-thirds of the
directors who were directors at the beginning of the period.

6



--------------------------------------------------------------------------------



 



      “Good Reason” means, without your consent:
     (6) you suffer a reduction in position or a material change in your
functions, duties or responsibilities;
     (7) your annual salary is reduced by the Company or there is a material
reduction in your current benefits (other than a reduction in benefits as part
of overall reduction applicable to all or substantially all other officers
arising out of deteriorating economic conditions effecting the Company); or
      you are required to reside other than in Maricopa County, Arizona.

7